

	

		II

		109th CONGRESS

		1st Session

		S. 1152

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Ms. Snowe (for herself,

			 Mr. Kerry, Mr.

			 Smith, and Ms. Collins)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to eliminate discriminatory copayment rates for outpatient psychiatric

		  services under the Medicare Program.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Mental Health Copayment

			 Equity Act of 2005.

		2.Elimination of

			 discriminatory copayment rates for medicare outpatient psychiatric

			 servicesSection 1833(c) of

			 the Social Security Act (42 U.S.C.

			 1395l(c)) is amended to read as follows:

			

				(c)(1)Notwithstanding any other provision of this

				part, with respect to expenses incurred in a calendar year in connection with

				the treatment of mental, psychoneurotic, and personality disorders of an

				individual who is not an inpatient of a hospital at the time such expenses are

				incurred, there shall be considered as incurred expenses for purposes of

				subsections (a) and (b)—

						(A)for expenses incurred in any year before

				2006, only 621/2 percent of such expenses;

						(B)for expenses incurred in 2006, only

				683/4 percent of such expenses;

						(C)for expenses incurred in 2007, only 75

				percent of such expenses;

						(D)for expenses incurred in 2008, only

				811/4 percent of such expenses;

						(E)for expenses incurred in 2009, only

				871/2 percent of such expenses;

						(F)for expenses incurred in 2010, only

				933/4 percent of such expenses; and

						(G)for expenses incurred in 2011, or any

				subsequent year, 100 percent of such expenses.

						(2)For purposes of subparagraphs (A) through

				(F) of paragraph (1), the term treatment does not include brief

				office visits (as defined by the Secretary) for the sole purpose of monitoring

				or changing drug prescriptions used in the treatment of such disorders or

				partial hospitalization services that are not directly provided by a

				physician.

					.

		

